Citation Nr: 1242473	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  12-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of disability compensation in the amount of $4,639.73.

2.  Entitlement to waiver of recovery of an overpayment of disability compensation in the amount of $44,231.80.


REPRESENTATION

Appellant represented by:	Michael Taub, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to March 1980. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005 and October 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2012 the Board ordered a remand of this appeal to allow for the scheduling of a hearing.  In September 2012 the Veteran testified before the undersigned Veterans Law Judge via video teleconference from the RO in Philadelphia, PA.  A transcript has been incorporated into the record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Upon a complete review of the claims file, the Board finds that there are two pending appeals regarding the denials of waivers of overpayment, which may involve in part the same sum of money, and so, both appeals must be remanded to allow for proper adjudication.  

The Veteran has contended that VA was informed in 2005 about the outstanding warrants but did not in turn inform him until 2010, thereby adding to the overpayment, and that any repayment would be a hardship to him.

By way of background, the Veteran submitted an original claim seeking service connection for a physical disorder in 2001.  An August 2003 rating decision granted him service connection for a physical disability, evaluated at 20 percent disabling and effective in November 2001.  In a January 2004 VA emergency room treatment report, the Veteran sought medical treatment and, apparently shelter, following an altercation, and he informed the clinicians that he could not seek police assistance because he had recently applied for food stamps and was denied because there was a federal felony warrant for his arrest that remained outstanding.  

In June 2004, the RO was notified of an outstanding warrant for the Veteran that was issued by a police department in the State of Virginia.  The warrant had been issued in 1998.  The RO mailed notice to the Veteran in June 2004 that informed him of the proposed action to reduce his benefits as of December 2001 (the effective date of the legislation that provided for reduced benefits for fugitive felons).  The Notice was mailed again to the Veteran in August 2004.  VA treatment records contain a September 2004 Social Worker note indicating the Veteran was incarcerated in Virginia.  A February 2005 email message to the RO noted the Veteran had been arrested by county police in the State of Virginia in August 2004.  A March 2005 decision was mailed to the Veteran informing him that his disability benefits were to be reduced for the period ending at his arrest in August 2004.  In April 2005 the Veteran responded and requested a waiver of the overpayment.  In July 2005, waiver of overpayment was denied and the sum of the overpayment was determined to be $4,639.73.  The Veteran responded in August 2005 and expressed his disagreement with the July 2005 denial.  The filing of a notice of disagreement initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Review of the claims file and of VA's internal document tracking database reveals that no Statement of the Case has been issued with respect to this issue.  38 U.S.C.A. § 1114(j) (West 2002).  Therefore, remand is required.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The RO continued to adjudicate other claims as submitted by the Veteran.  In February 2010 the RO was informed that the Veteran was a fugitive felon and within the same month determined that warrants issued in the 1990's in the State of Massachusetts remained pending.  In February 2010 the RO informed the Veteran of its proposed action to reduce his benefits starting from December 2001, as the date the legislation took effect, for these Massachusetts warrants.  The Veteran submitted state court documents indicating the Massachusetts warrants were cleared in June 2010.  A September 2010 decision informed the Veteran that while he was no longer a fugitive felon, an overpayment had been created to the sum of $44,231.81.  The Veteran requested a waiver of overpayment which was denied in October 2010, and the appeal in now before the Board.  The Board must also remand the appeal regarding the waiver of overpayment of disability compensation in the amount of $44,231.80 until the earlier appeal regarding waiver of overpayment of disability compensation of $4, 639.73 is adjudicated because the second waiver appeal is inextricably intertwined with the first waiver appeal.  The Veteran was notified that both periods of overpayment encompassed December 2001 to 2004; therefore the waiver of overpayment of disability compensation benefits in the amount of $44, 231.80 may only be considered when the development is completed on the waiver of overpayment of disability compensation benefits in the amount of $4,639.73, since a decision on the first appeal will have an impact on a decision regarding the second appeal.  Accordingly, they must be considered together, and thus a decision by the Board on the waiver of overpayment of disability compensation benefits in the amount of $44, 231.80 would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case, and notify the Veteran of his appellate rights, with respect to the issue of entitlement to a waiver of recovery of an overpayment of disability compensation in the amount of $4,639.73.  In the notice and Statement of the Case, remind the Veteran that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2011).  If the Veteran perfects an appeal as to the issue, return the case to the Board for appellate review.

2.  Following any other development, the RO/AMC should readjudicate the claims.  If any waiver/benefit is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



